Title: From George Washington to John Adams, 21 October 1798
From: Washington, George
To: Adams, John



Sir,
Mount Vernon 21st October 1798

The letter with which you were pleased to honor me—dated the 9th instant—was received by the last Mail; and demands my particular acknowledgments.
It was with sincere concern I received the account of Mrs Adams’s low state of health, and your consequent indisposition. If my fervent wishes would restore her, and you, to perfect health, this object would soon be accomplished: and in these wishes, Mrs Washington unites with, great cordiality.
In her behalf, and for myself, I thank you for your kind wishes respecting us. She is as well as usual, and I am quite recovered of the fever with which I was afflicted sometime ago; and nearly so of the debility in which it left me.
If the Office of Adjutant General had been vacant by the nonacceptance of Mr North, no one could have filled it more agreeably

to my wishes than either of the Gentlemen suggested by me in the arrangement made with the Secretary of War—of course General Dayton would have been an acceptable appointment. It appears however, by a letter I have lately received from the War Office, that Mr North has not declined the honor you did him. With great consideration & respect I have the honor to be Sir Your Most Obedient & Most Hble Servant

Go: Washington

